Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161835                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 161835
                                                                    COA: 345954
                                                                    St. Clair CC: 18-001241-FC
  THERESA MARIE GAFKEN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 18, 2020
  judgment of the Court of Appeals is considered. We DIRECT the St. Clair County
  Prosecuting Attorney to answer the defendant’s application for leave to appeal within 28
  days after the date of this order. The prosecutor shall pay particular attention to Issues I
  and III of the defendant’s application for leave to appeal.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2021
           p0317
                                                                               Clerk